Citation Nr: 0838622	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  97-34 428	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to February 
1972, when he was discharged on account of physical 
disability. 

This appeal has been ongoing for many years.  The Board of 
Veterans' Appeals (Board) denied the appeal in a July 1999 
decision.  The veteran then appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court granted a joint motion, 
filed by both parties to the case, vacating and remanding the 
Board's July 1999 decision.  The Board subsequently remanded 
the appeal in October 2001, August 2003, and again in August 
2005, for additional evidentiary and procedural development.  
Such development having been accomplished, the matter is once 
again before the Board for appellate consideration.

The veteran presented sworn testimony in support of his 
claims during a hearing held at the RO in April 1998 and 
during a hearing before the undersigned Acting Veterans Law 
Judge in June 2008.


FINDINGS OF FACT

1.  The currently-shown right knee and low back disabilities 
were initially manifested many years after service and are 
not related to service in any way.

2.  The veteran does not have a current, chronic disability 
affecting his left knee.  

3.  The RO denied service connection for a seizure disorder 
in a February 1972 decision; the veteran did not file an 
appeal.

4.  The veteran has not submitted any new evidence tending to 
show that his seizure disorder had its inception during 
service or was aggravated during service or could be 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for right knee and low back 
disabilities is not warranted.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  In the absence of a current disability involving the 
veteran's left knee, there can be no valid claim for service 
connection.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Evidence received since the February 1972 denial is not 
new and material, therefore that decision remains final and 
is not reopened.  38 U.S.C.A. § 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2001); 38 C.F.R. §§ 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that all the disabilities at issue had 
their inception during an incident which occurred in basic 
training.  He asserts that he was running in formation, 
stepped into a hole in the ground, twisting his knee, 
falling, and experiencing a seizure at the same time.  He 
asserts that he injured both knees and his back during this 
incident, or alternatively, that his back problems are 
secondary to altered gait resulting from the knee injuries.  
In any event, he believes that service connection for all 
four disabilities is warranted and requests that the Board 
grant the benefits sought.


Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that after the Court remand, the veteran was informed 
of these elements with regard to his claims in a letter of 
April 2004.  In light of the subsequent history of the case, 
including multiple Board remands, the Board finds that the 
veteran has been effectively notified of the type of evidence 
which would substantiate his claim and of the respective 
responsibilities to obtain it.  The veteran was notified 
specifically of how the VA assigns disability ratings and 
effective dates in a March 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

As a preliminary matter, the Board observes that when an 
application for benefits is received, VA has certain notice 
and assistance requirements under the law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  First, proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, in this case, the VCAA does not apply to 
the veteran's claim to reopen the previously-denied claim for 
entitlement to service connection for a seizure disorder 
because the VCAA only applies prospectively (from August 29, 
2001) to petitions to reopen previously denied claims.  66 
Fed. Reg. 45,620 (August 29, 2001).  As the veteran filed his 
claim to reopen well before August 2001, VCAA requirements, 
to include the interpretation set forth in Kent, do not apply 
to this claim.  Nevertheless, the Board finds that the 
veteran has been adequately informed as to the posture of his 
claim and the nature of the evidence required to reopen it, 
through the media of the prior Board remands and the multiple 
Supplemental Statements of the Case which have been issued in 
this matter.

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  Following the most recent 
remand, the VA certified that some of the veteran's VA 
treatment records had been retired to a storage facility in 
Biloxi, Mississippi, and had then been destroyed in Hurricane 
Katrina.  The Board finds that these records are 
unfortunately truly unavailable and that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c).

We are satisfied that all relevant and obtainable evidence 
pertaining to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issue resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Right knee and low back

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Review of the veteran's service medical records does not 
corroborate his assertion that he twisted his knee and 
injured his back during basic training.  Rather, the report 
of the general medical examination conducted in conjunction 
with his discharge from service shows that his lower 
extremities, spine, and musculoskeletal system were deemed to 
have been normal at that time.  Even the medical history 
portion of the examination report, which the veteran 
completed himself, reflects that he reported having no 
recurrent back pain or knee problems.  The only remotely 
relevant complaint he reported at that time was of cramps in 
his legs, a symptom of which he does not currently complain.  
There is no entry in his service treatment records reflecting 
an incident such as he now reports, involving twisting his 
knee and having a seizure while running during basic 
training.  Furthermore, the record is quite clear that he was 
discharged for disability resulting from his seizure 
disorder, rather than any orthopedic problems.

Following service, the veteran submitted claims for service 
connection for his seizure disorder and for VA pension 
benefits.  In connection with these claims, he submitted a 
statement from a private physician in October 1977, which 
included a diagnosis of severe lower back pain, "probably 
secondary to remote accident," although the accident itself 
was not described.  VA examinations conducted in December 
1977, February 1978, and May 1979 reflect complaints of low 
back pain; a diagnosis of lumbosacral strain, in February 
1978; and a history of having been hit by a car in April 
1978, as related to tenderness in the right costovertebral 
area, in May 1979.  X-rays taken in conjunction with the VA 
examinations were interpreted as showing no abnormalities of 
the lumbosacral spine.  Notably, the veteran himself did not 
attribute his back pain to any injury or event in service, 
during any of these examinations.  Similarly, he did not 
complain of knee problems at this time and no findings 
involving his knees are recorded on any of the examination 
reports.

The veteran presented to a private hospital's emergency room 
in September 1979 after having fallen down some stairs.  He 
complained of pain in the low back and pelvic areas and 
denied any other injuries.  Neurological and motor 
examinations were normal.  A pelvic x-ray was negative and an 
x-ray of the low back revealed a normal lordotic curve and 
disc spaces which were equal and symmetrical.  There was no 
indication of any fractures or other bony pathology. 

In May 1995, the veteran complained of right knee pain, of 
unclear etiology, but possibly related to missing a step on a 
ladder over the previous weekend.  A diagnosis of 
osteochondritis dissecans at the weight bearing partial of 
the medial femoral condyle was rendered, and the veteran 
underwent surgery for the removal of a loose body in the knee 
and fixation of osteochondritis lesion in May 1995.  At no 
point in any of the medical records documenting this right 
knee treatment did the veteran relate his problems back to 
service or to any incident other than the ladder mis-step in 
1995.

Medical records in June 1998 reflect complains of foot and 
knee pain which he attributed to a slip and fall accident 
occurring earlier in the week.   An October 1998 private 
medical record contains the physician's opinion that the 
veteran's back pain was caused by gait abnormalities due to 
arthritis in his knees.

The veteran underwent a VA examination in March 2003.  In 
addition to a clinical examination of the veteran, the 
examiner extensively reviewed the information in the 
veteran's claims file.  At this point, he related to the 
examiner that he had fallen in the hole while running during 
service, twisting his knee, injuring his back, and 
experiencing a seizure.  X-ray studies were interpreted as 
showing mild degenerative joint disease with surgery 
residuals of the right knee and a normal low back.  Upon 
clinical examination, the examiner rendered diagnoses of 
osteochondritis dissecans of the right knee, status post 
surgical removal of loose body with fixation and drilling of 
osteochondritis dissecans lesion of medial femoral condyle; 
and chronic low back pain.  The examiner rendered the 
following opinion:  "Based upon the evidence in the medical 
records, I think his claims regarding service connection for 
his back and his knees are somewhat speculative in nature and 
do not rise to the level of reasonable medical certainty or 
as likely as not.  There is simply no evidence of record in 
his C-file which would support his claim that there were 
significant knee or back injuries while he was in the 
service."  

Recent VA medical records reflect that the veteran has sought 
treatment from the rheumatology service for multiple joint 
pain.  The diagnostic impressions rendered by these 
physicians include polyarthropathy of unclear etiology and 
possible inflammatory polyarthritis.  

Upon review of the entire record, the Board finds that the 
evidence does not support the veteran's contention that his 
current right knee and back pathologies were caused by an 
injury in service.  Primary to this conclusion is the absence 
of documented complaints or findings reflecting such an 
injury during service or any disability involving his right 
knee or back during or after service.  The initial complaint 
of low back pain was recorded in 1977, some five years after 
the veteran's discharge from service.  He did not complain of 
right knee problems until more than 20 years after service, 
and at the time, he attributed the pain to recently having 
slipped on a ladder, rather than any incident in service.  In 
other words, although the veteran now asserts that he has had 
continuity of right knee and back symptomatology ever since 
service, the contemporaneous evidence of record does not bear 
out this assertion.

Other than the veteran's own contentions, there is no 
evidence linking his current disabilities to service or any 
incident therein.  Generally, lay persons such as the veteran 
who are ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As the etiology of his right knee and 
back disabilities is an inherently medical question, the 
veteran is not competent to provide an authoritative opinion.  
In contrast, when a VA physician reviewed the medical 
evidence of record in conjunction with a clinical examination 
of the veteran, the physician concluded that no relationship 
to service was apparent.

In sum, the Board finds that the veteran's currently-shown 
right knee and low back disorders did not have their 
inception during the veteran's period of service and are not 
otherwise shown to be related to service or to any incident 
therein.  As arthritis in the right knee or back was not 
shown within one year of service, service connection cannot 
be presumed under law.  As service connection is not 
appropriate for any disability which would cause altered 
gait, secondary service connection for a low back disability 
resulting from altered gait is not warranted either.  The 
preponderance of the evidence is against the veteran's claims 
for service connection for a right knee disability and a low 
back disability and the benefits sought must be denied.

Left knee

Review of the veteran's recent medical records reveals that 
the veteran does not, in fact, have a current, chronic 
disability involving his left knee.  During a March 2003 VA 
medical examination, the veteran had full range of left knee 
motion, with no knee pain during the range of motion 
exercises.  There was no swelling or tenderness and no 
ligamentous instability in the left knee.  Reflexes and 
sensation were intact in the left leg.  Following a clinical 
examination and review of the veteran's medical records, the 
examiner rendered a diagnostic impression of an old injury of 
the left knee per history, although the examination was 
unremarkable.  

More recent VA medical records reflect that the veteran has 
sought treatment from the rheumatology service for multiple 
joint pain.  The diagnostic impressions rendered by these 
physicians include polyarthropathy of unclear etiology and 
possible inflammatory polyarthritis.  The only positive 
finding pertaining specifically to the left knee is a 
notation of tenderness in the anserine bursae and mild 
tenderness of the trochanters of both knees, which is 
reported in a single rheumatology consultation report dated 
in December 2004.  There is no indication whatsoever that 
these findings represented anything other than an acute and 
transitory symptom, as such tenderness is not identified at 
any later point in the record.

The Board therefore concludes that no disability involving 
the veteran's left knee is shown.  X-ray studies throughout 
the years have shown the bony structures in the left knee to 
be normal, with more recent, post-2000, studies reflecting 
minimal narrowing of the joint space.  The findings of 
tenderness in the anserine bursae and mild tenderness of the 
trochanters are not shown to represent chronic disability.  
The diagnoses of polyarthropathy of unclear etiology and 
possible inflammatory polyarthritis are related to multiple 
joints, rather than to the left knee only and are not alleged 
or shown to be related to service in any way.  In the absence 
of any bony impairment, muscle impairment, or nerve 
impairment shown in the area of the left knee, the Board 
finds that the veteran does not have a current, chronic 
disability involving his left knee.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The United States 
Court of Veterans Appeals (Court) has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer.  In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

Seizure disorder

Immediately following his discharge from service, the veteran 
filed a claim for entitlement to service connection for a 
seizure disorder.  This was denied in a February 1972 rating 
decision, has having existed prior to service and not 
aggravated during service.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

The evidence which was of record and considered by the RO in 
1972 included the veteran's service medical records.  The 
report of the May 1971 general medical examination conducted 
upon entrance into service contained the veteran's report 
that he had experienced dizziness and fainting spells in the 
past.  He was referred to a neurologist for further 
evaluation.  An electroencephalogram (EEG) performed that 
same month was abnormal, exhibiting generalized Grade III 
dysrhythmia.  It was also noted that the veteran had been 
taking Dilantin for the past year.  In August 1971, he was 
seen in an apparent postictal state.  He was confused and 
disoriented.  A second EEG later in August was mildly 
abnormal due to left mid and posterior temporal sharp waves 
against an otherwise normal background.  In October 1971, he 
was found vomiting and having what someone said looked like a 
seizure.  He vomited once in the examiner's presence, 
although he appeared "OK" otherwise, except for some 
drowsiness.  In November 1971, he had a tonic clonic seizure 
in the afternoon.  At the time that he was seen, he was 
oriented to time and place, with "OK" reflexes.  He 
reported that he had been taking Dilantin and Phenobartital 
faithfully.  In December 1971, his cranial nerves were noted 
to be intact, except for some minimal end point nystagmus.  
The impression was seizure disorder, not well controlled.  He 
then had another tonic clonic seizure later in December.  

A Medical Board examination was conducted in December 1971.  
He reported that he had first experienced fainting spells one 
and one-half years previously, and that he was still having 
these spells despite medications.  The diagnostic impression 
was seizure disorder and he was found to be unfit for 
worldwide duty.  He was subsequently discharged in February 
1972, on the basis of physical disability which had pre-
existed service and was not aggravated therein.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

Where a final decision exists on a given claim, that claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A. § 7104.  The exception is that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  Therefore, once a decision becomes final, 
"the Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).
 
The provisions of 38 C.F.R. § 3.156(a) (2001), define "new 
and material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, for the purpose of redefining what constitutes new 
and material evidence in order to reopen a final decision.  
See 38 C.F.R. § 3.156(a) (2008).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

Subsequent to the 1972 denial, the veteran has submitted his 
own written contentions and has presented sworn testimony as 
to his belief that his seizure disorder should be service-
connected.  To the extent that the veteran's present 
recollections conflict with the contemporaneous evidence of 
record, i.e., his statements that he suffered his first 
seizure during the running incident in basic training, the 
Board finds them to be inherently incredible.  Evidence 
received subsequent to a final decision is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Thus, these assertions cannot serve to reopen 
the previously-denied claim.

To the extent that the veteran's contentions actually 
constitute a conclusion of a medical nature, the Board finds 
the veteran incompetent to render such conclusions.  
Espiritu.  The veteran's contentions also cannot serve to 
reopen the previously-denied claim.  The Court has 
specifically held that lay assertions of medical causation 
cannot suffice to reopen a previously-denied claim.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  

The veteran has also identified multiple private and VA 
medical treatment records reflecting post-service treatment 
for his seizure disorder, which the VA has assisted him in 
obtaining.  These records are voluminous and have been 
thoroughly reviewed in connection with the instant appeal.  
They reflect current treatment only, however, and do not 
contain information as to the date of onset of the veteran's 
seizure disorder.  As such, none of it can be said to bear 
directly and substantially upon the specific matter under 
consideration.  Records reflecting only current treatment and 
evaluation, and containing no information relevant to the 
issue of whether service connection is warranted do not 
constitute new and material evidence because they do not 
create a reasonable possibility that when viewed together 
with all the evidence the outcome will change.  Cox v. Brown, 
5 Vet. App. 95 (1993).

In short, the veteran has not submitted any evidence which 
could be considered new and material, as defined by the 
governing regulation.  When new and material evidence has not 
been submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  In the absence of new 
and material evidence, the previously-denied claim cannot be 
reopened and his application to reopen must be denied.




ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

New and material evidence not having been presented to reopen 
a previously-denied claim for entitlement to service 
connection for a seizure disorder, the application to reopen 
is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


